UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6431


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ROY KEITH LUCAS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:05-cr-00760-MBS-5; 3:08-cv-70039-MBS)


Submitted:   July 21, 2011                    Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roy Keith Lucas, Appellant Pro Se. Stanley Duane Ragsdale,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roy Keith Lucas seeks to appeal the district court’s

order granting in part his Fed. R. Civ. P. 60(b) motion to

reopen, but denying him relief from its prior decision on his 28

U.S.C.A. § 2255 (West Supp. 2011) motion.                                  The order is not

appealable       unless        a     circuit         justice         or     judge         issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006);

Reid     v.     Angelone,          369    F.3d       363,      370        (4th        Cir.     2004).

A certificate         of     appealability            will      not        issue          absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,       a    prisoner         satisfies        this      standard      by

demonstrating         that     reasonable            jurists     would          find       that    the

district       court’s     assessment        of       the    constitutional               claims    is

debatable      or     wrong.        Slack    v.       McDaniel,           529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion        states      a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at   484-85.          We   have      independently           reviewed           the    record      and

conclude       that    Lucas        has    not       made      the        requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

                                                 2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3